In a matrimonial action, the defendant wife appeals (1) as limited by her brief, from so much of a judgment of divorce of the Supreme Court, Suffolk County, entered October 27, 1977, as failed to include provisions for a wage deduction order and (2) from an order of the same court, dated March 9, 1978, which denied her motion to modify the judgment of divorce. Order *589reversed and judgment reversed insofar as appealed from, on the law, without costs or disbursements, motion granted and judgment of divorce modified by deleting the last decretal paragraph thereof and substituting therefor a provision awarding defendant $35 per week alimony payable by a wage deduction order to be served on plaintiffs present employer. The action is remanded to Special Term for the entry of an appropriate amended judgment of divorce. The alimony aspects of this matrimonial action were settled by a stipulation agreed to in open court by both parties, with the advice of their respective counsel. Pursuant to the stipulation, which was read into the record by plaintiffs attorney, it was agreed that $35 per week was to be paid to the defendant wife as alimony, through a payroll deduction order, and that this provision would be incorporated in the judgment of divorce. The judgment awards defendant $35 per week alimony, but makes no reference to a payroll deduction order. Accordingly, the judgment should be amended to reflect the true intent of the parties. Hopkins, J. P., Latham, Gulotta and O’Connor, JJ., concur.